Order filed September 21, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00629-CV
                                  ____________

          KB CONTRACTING AND KELLY BOCKEL, Appellant

                                        V.

                WM UNITED ENTERPRISES, INC., Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-40599

                                   ORDER

       The clerk’s record was filed November 5, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain: 1) KB Contracting’s Original Cross-Action
and Jury Demand, filed on December 20, 2016; (2) Order Granting Motion to
Sever, filed on April 19, 2017; and (3) Plaintiff’s Response in Opposition to
Defendant’s Motion to Modify Judgment, with exhibits A and B, filed on
September 25, 2019.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before , containing: 1) KB Contracting’s Original Cross-Action and Jury
Demand, filed on December 20, 2016; (2) Order Granting Motion to Sever, filed
on April 19, 2017; and (3) Plaintiff’s Response in Opposition to Defendant’s
Motion to Modify Judgment, with exhibits A and B, filed on September 25, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Christopher, Jewell and Zimmerer.